Exhibit 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated for
reference August 10, 2016.

 

BETWEEN:

PARAMOUNT GOLD NEVADA CORP.,

a Corporation formed under the laws of

the State of Nevada, USA

(the “Corporation”)

OF THE FIRST PART

AND:

Glen Van Treek

of the City of Santiago, Chile,

(the “Employee”)

OF THE SECOND PART

(hereinafter collectively referred to as the “Parties”)

WHEREAS:

 

A.

The parties hereto are parties to that certain Employment Agreement dated for
reference October 26, 2015 (the “Employment Agreement”).

 

B.

The Parties now desire to amend the Employment Agreement in certain particulars.

 

C.

Capitalized terms used but not defined herein shall have the meaning given to
them in the Employment Agreement.

NOW, THEREFORE, in the consideration of, and in reliance on, the premises,
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto hereby agree as follows:

1.Amendment

Section 3.1(a) of the Employment Agreement shall hereby be deleted in its
entirety and replaced with the following:

“The monthly fees payable to the Employee for his services hereunder shall be
Sixteen Thousand Six Hundred and Sixty Six ($16,666 USD) per month being Two
Hundred Dollars ($200,000 USD) per year, retroactive to and commencing on July
1, 2016,



--------------------------------------------------------------------------------

 

exclusive of bonuses, benefits and other compensation and subject to annual
review and increase as determined by the Employee and the Corporation acting
reasonably.”

2.Further Assurance

 

Each of the parties to this Amendment shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order fully to perform and carry out the true
meaning and intent of the Employment Agreement, as amended by this Amendment.  

 

3.Entire Agreement

 

The parties hereto acknowledge that they have expressed in the Employment
Agreement, as amended by this Amendment, the entire understanding and obligation
of the Employment Agreement, as amended by this Amendment, and it is expressly
understood and agreed that no implied covenant, condition, term or reservation,
shall be read into the Employment Agreement, as amended by this Amendment,
relating to or concerning any matter or operation provided for therein or
herein.  

 

4.Counterparts  

 

This Amendment may be executed in several counterparts (including by facsimile),
each of which when so executed shall be deemed to be an original and shall have
the same force and effects as an original, such counterparts together shall
constitute one and the same instrument.  

 

 

 

 

 

(balance of this page deliberately left empty)


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have duly executed this Amendment
effective as of August 10, 2016.

 

 

 

 

PARAMOUNT GOLD NEVADA CORP.

Per:

/s/ David Smith

Name:  David Smith

Title:    Chairman of the Board

 

 

SIGNED, SEALED & DELIVERED
In the presence of:

 

 

/s/ Carlo Buffone

 

/s/ Glen Van Treek

Witness

 

GLEN VAN TREEK

 

 